UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2405



LISA MCLENDON ARBIA,

                                               Plaintiff - Appellant,

             versus


OWENS-ILLINOIS, INCORPORATED; DAVID LEINEWEBER;
EUGENE ESCOLAS; TIMOTHY STEBBINS; JACK SHANK,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-02-111-1)


Submitted:    March 24, 2005                 Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa McLendon Arbia, Appellant Pro Se.     Jim Odell Stuckey, II,
NELSON, MULLINS, RILEY & SCARBOROUGH, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lisa McLendon Arbia appeals the district court’s October

21,   2004,    order.*     We    have   reviewed    the    record   and   find    no

reversible error.        Accordingly, we affirm on the reasoning of the

district court. See Arbia v. Owens-Illinois, Inc., No. CA-02-111-1

(M.D.N.C. Oct. 21, 2004).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the    court   and     argument   would    not   aid    the

decisional process.



                                                                          AFFIRMED




      *
      To the extent Arbia seeks to challenge the district court’s
adverse grant of summary judgment and dismissal of her civil action
against Appellees, Arbia’s notice of appeal is untimely. Fed. R.
App. P. 4(a)(1)(A).

                                        - 2 -